Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 3 and 14 have been cancelled; Claims 1, 4, 9, 11 have been amended; Claims 9-13 are withdrawn from consideration as non-elected claims. 

Status of the Previous Rejections
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/11/2021.
Previous rejection of claims 1-4, 6-8, 14-15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Uehara (US-PG-pub 2002/0192502, thereafter PG’502) in view of Fukunaga et al (NPL: Magnetic properties of Nd-Fe-B/a-Fe multi-layered thick film magnets, J. of physics: conference series, Vol.266, pp. 012027, 2011, listed in IDS filed on 1/14/2021, thereafter NPL-1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/11/2021.
Previous rejection of claims 5 and 16 under 35 U.S.C. 103 as being unpatentable over PG’502 in view of NPL-1 as applied to claims 1-4, 6-8, 14-15, and 17-19, and further in view of Nakano et al (NPL: Nd-Fe-B film magnets with thickness above 

Claim rejoining
Claims 9-13 are rejoined. 
Claims 9-13 are previously withdrawn from consideration as a result of an election/restriction requirement dated 11/16/2020. Pursuant to the procedures set forth in MPEP § 821.04, the claims 9-14 (process claims) have amended, therefore the restriction/election as set forth in the Office action mailed on 11/16/2020, is hereby withdrawn and claims 9-14 (process claims) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-2, 4-13, and 15-19 remain for examination, and claims 1 and 19 are independent claims.


Reason for Allowance
Claims 1-2, 4-13, and 15-19 are allowed.  
Regarding the instant independent claims 1 and 9, PG’502 teaches a permanent magnet film with Nd-Fe-B alloy on Si wafer substrate (par.[0049] of PG’502) and PG’502 specify the multilayer includes Nd-Fe-B with composition of Nd14-Fe71-B15 in atomic ratio, however, PG’502 does not specify nano composite film with the claimed thickness on the Si wafer having an oxide film as recited in the instant claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734